DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: typographical error. The word “frdacturing” recited on page 2, line 24 should be deleted and substituted with –fracturing--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is not clear, confusing and thereby indefinite for being ambiguous with the recitation of the device and the system in a method claim wherein the limitations related to the device and system are not clearly defined for facilitating the understanding of the invention. Appropriate clarification and correction are required. 
For example, the claim recites a testing device in line 2, a shut-in flowback testing system is composed of a box body and an acoustic wave testing device testing 
Also, the term “can be” recited in line 14 is not a positive limitation and thereby indefinite. Applicant might overcome this rejection by substituting the term with “is”. Clarification and correction are required. 
In lines 11-12, the word “is” before embedded should be substituted for –being--.
The claim recites on page 2, lines 10-11 the phrase “the testing system is not connected temporarily” is not proper and should be replaced with –disconnecting or removing or unplug-- the testing system from the pipe.
Furthermore, the steps are not properly recited as required for a method claim. Applicant is advised to make the following corrections:
For step 1, preparing the required fracturing fluid according to ….…..flowback testing system.
For step 2, disconnecting the pipe from the testing system……turning on…
loading ……, turning on the temperature…. device,
turning on the acoustic wave ….device.
	For step 3, testing the amount of …water, before the fracturing operation,
		recording the data …..
		draining the fluid ….
For step 4, draining the residual fluid ….. 
For step 5, turning on 

	          closing the fracturing …..P pressure and
	          recording the fracture ……..time;
For step 7,  opening the relevant ……pipe, and
		closing …..
turning on ……stable;
when testing and comparing,
portraying the fracture ….. and 
quantifying the complexity ………volume; and
For step 10,  delete “finally”
obtaining the …..rate.
	Applicant should overcome the indefiniteness and lack of clarity in the claim by making the appropriate corrections as explained above.
Claim 7 recites the limitations "flowback” in line 1 and “according to the experimental requirements” (page 2, line 5), “pipe” (claim 7, page 2, line 11, 33), “fracturing pipe” (page 2, line 17), “flowback pipe” (claim 7, page 2, lines 17, 21, 29, 37 and page 3, line 7), “pipe nozzle” (page 2, line 23, 30, 34), ”tested pipe” (line 26). There are insufficient antecedent basis for these limitations in the claim.
Claim 7 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
Due to the lack of clarity and the indefiniteness of the claim, no prior art determination has been made at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861